DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7, 9-11, 46, 47 and 49) in the reply filed on March 8, 2022 is acknowledged.
Claims 12-14, 16, 19, 21-27, 29, 32-34, 36, 37, 40, 41, 51, 52, 55, 57, 58 and 63 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.

Status of the claims
Claims 1-5, 7, 9-11, 46, 47 and 49 are under examination.
Claims 12-14, 16, 19, 21-27, 29, 32-34, 36, 37, 40, 41, 51, 52, 55, 57, 58 and 63 have been withdrawn.
Claims 6, 8, 15, 17, 18, 20, 28, 30, 31, 35, 38, 39, 42-45, 48, 50, 53, 54, 56, 59-62 and 64 have been canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 3, 2021 and April 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, 46, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Coe (Proc. Mo Acad. Sci. 3: 7-8, 1966, in view of Brown (U.S. Patent Application Publication No. 2015/0257345, September 17, 2015).
The claims read on a pollen suspension comprising a surfactant, an oil or aqueous solution, and about 2% to about 20% pollen by weight (claim 1).
Limitations included wherein the pollen suspension solution comprises from about 2% to about 15% pollen by weight (claim 2); wherein the pollen suspension solution comprises an oil and an aqueous solution (claim 3); defined as an aqueous solution (claim 4); wherein the pollen suspension solution comprises less than about 5.0% or less than about 1.0% surfactant by weight (claim 5); wherein said surfactant is selected from the group consisting of a surfactant polymer, a modified cellulose polymer, a block copolymer of ethylene oxide and propylene oxide, and an agronomically acceptable dispersant polymer soluble in said oil or said aqueous solution (claim 7); wherein said block copolymer of ethylene oxide and propylene oxide further comprises a terminal alkyl group (claim 9); wherein the pollen suspension solution comprises an oil (claim 10); wherein said oil is selected from the group consisting of a paraffin, an isoparaffin, and a silicone oil (claim 11); wherein said pollen suspension solution further comprises at least one solute at a concentration of about 0.5M to about 3.0M to increase the tonicity of the solution, wherein said solute is impermeable to said pollen in said solution (claim 46); wherein the solute is selected from the group consisting of a monosaccharide, a disaccharide, a polysaccharide, a polyhydric alcohol, a polyethylene glycol solute, glucose, fructose, galactose, sucrose, lactose, maltose rehalose, cellobiose, chitobiose, kojibiose, nigerose, isomaltose, trehalose, sophorose, laminaribiose, gentiobiose, trehalulose, turanose, maltulose, leucrose, isomaltulose, gentiobiulose, mannobiose, melibiose, melibiulose, rutinose, rutinulose, xylobiose, maltotriose, melezitose, nigerotriose, maltotriulose, raffinose, kestose, maltodextrin, starch, glycogen, galactogen, cellulose, chitin, pectin, peptidoglycan, mannitol, sorbitol, xylitol, lactitol, isomalt, maltitol, sodium chloride, polyethylene glycol, and glycerol ethoxylate (claim 47); and wherein the solute is present in the solution at a) a concentration of between about 0.5M and about 3.0M; or b) about 5% to about 50% solute (weight/volume) (claim 49).

With regard to claim 1, Coe teaches a pollen suspension solution comprising a surfactant (i.e., Tween), an oil (i.e., mineral oil) or an aqueous solution and 1 cc of pollen per 1 to 6 ml of medium (see Abstract). Coe is silent with regard to specifically teaching “about 2% to about 20% pollen by weight”; however, Brown teaches a plurality of viable pollen grains added to a miscible solution at between 1% and 40% by weight (see paragraph 0031).
With regard to claim 3, Coe teaches a pollen suspension comprising an oil and an aqueous solution (see Abstract where it teaches mineral oil and an aqueous medium).
With regard to claim 4, Coe teaches an aqueous solution (see Abstract).
With regard to claim 10, Coe teaches wherein the pollen suspension solution comprises an oil (see Abstract).
With regard to claim 11, Coe teaches mineral oil (see Abstract) which is known as a paraffin oil (as found by the Examiner in a Google search for the term “paraffin oil”).

Coe is silent with regard to the limitations of claim 2; however, Brown teaches a plurality of viable pollen grains added to a miscible solution at between 1% and 40% by weight (see paragraph 0031).
Coe is silent with regard to the limitations of claim 5, 7 and 9; however, as discussed above, Coe does teach the use of a surfactant in a pollen suspension solution. There is no evidence that the limitation cited in claim 5 is critical and it would have been obvious to one of ordinary skill in the art to discover optimal or workable ranges by routine experimentation.
Coe does not teach the limitations of claims 46, 47 and 49.
Brown teaches a pollen suspension solution comprising at least one solute (claims 46 and 49) wherein the solute is a polyhydric alcohol (claim 47) (see paragraph 0011 where it teaches the solute glycerol which is polyhydric alcohol). Brown is silent with regard to the limitation of a “concentration of about 0.5M to about 3.0M”; however, there is no evidence that the concentration limitation cited in claims 46 and 49 is critical and it would have been obvious to one of ordinary skill in the art to discover optimal or workable ranges by routine experimentation.
 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Coe with the teachings of Brown because the combination teaches how to make pollen solutions suitable for distribution to increase pollination. One of ordinary skill in the art would have been motivated to combine the teachings of Coe with that of Brown because Brown teaches that there is a need for an alternative and more reliable means of pollinating crops that are dependent upon bees for pollination (see paragraph 0010).

Conclusion
Claims 1-5, 7, 9-11, 46, 47 and 49 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/           Primary Examiner, Art Unit 1661